May 4, 2012 Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES FIRST QUARTER 2012 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) announced consolidated earnings of $1.71per basic share for the first quarter of 2012, a $0.21 increase from the $1.50 per basic share earned during the first quarter of 2011.Consolidated net income was $78.9million for the first quarter of 2012, compared to $68.5million for the prior-year quarter.The current quarter includes $5.2million ($0.11 per share) in other income associated with increases in the cash surrender values of company-owned life insurance (“COLI”) policies.The prior-year quarter included $2.2million ($0.05 per share) in other income associated with COLI policies. According to Jeffrey W. Shaw, Chief Executive Officer, “We are pleased with first quarter 2012 operating results when compared to the first quarter of 2011. The improvement in earnings between quarters was largely driven by rate relief in Arizona, effective January 2012.Other highlights during the quarter included an upgrade to our credit rating to Baa1 from Baa2 by Moody’s Investors Service and a successful 10-year debt offering at a very attractive interest rate.”Shaw concluded by stating, “In April 2012, we filed a general rate case in Nevada requesting an overall increase in revenues of approximately $27million on original cost rate base of $936 million and utilizing a return on common equity of 10.65%.We have requested that the new rates become effective in November2012.” -more- For the twelve months ended March 31, 2012, consolidated net income was $122.7million, or $2.67per basic share, compared to $107.8million, or $2.37per basic share, during the twelve-month period ended March31, 2011.The improvement between periods included a $6.2million increased contribution to net income from the construction services segment. Natural Gas Operations Segment Results First Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased $18 million in the first quarter of 2012 compared to the first quarter of 2011.Rate relief in Arizona provided an approximate $22 million increase in operating margin.New customers contributed an incremental $2 million in operating margin during the first quarter of 2012, as approximately 22,000 net new customers were added during the last twelve months.Offsetting these increases was a reduction of $6million in operating margin between quarters primarily due to cold weather in Arizona in the first quarter of 2011. With a new rate decoupling mechanism in Arizona, effective January 2012, weather is not expected to be a significant factor in operating margin overall. Operating expenses for the quarter rose $8.2million, or 6%, compared to the first quarter of 2011 primarily due to increases in general costs, employee-related benefit costs including pension expense, depreciation expense resulting from additional plant in service, and Arizona property taxes. -more- Other income, which principally includes changes in the cash surrender values of COLI policies and non-utility expenses, rose $5.7million between periods, primarily due to increases in COLI cash surrender values.Net interest deductions decreased $851,000 between quarters primarily due to cost savings from debt refinancing and reduced interest on lower deferred balances payable under the Company’s purchased gas adjustment mechanisms. Twelve Months to Date Operating margin increased $24million between periods primarily due to $23 million of rate relief ($22 million in Arizona and $1 million in California).Customer growth contributed $3 million toward the increase.Other net differences, including weather impacts, accounted for a $2million decrease in operating margin. Operating expenses increased $13.1million, or 2%, between periods principally due to higher general costs and employee-related benefit costs including pension expense.In addition, an increase in depreciation expense resulting from additional plant in service and higher Arizona property tax rates contributed to the increase.Favorable claims experience under Southwest’s self-insured medical plan partially offset the increase. Other income declined $4million between periods.The current twelve-month period reflects COLI-related income (including recognized death benefits) of $3.7million, while the prior year twelve-month period included income of $10.5million due to an increase in COLI cash surrender values and recognized net death benefits.Net interest -more- deductions decreased $7 million between the twelve-month periods primarily due to cost savings from debt refinancing, and reduced interest rates associated with variable-rate debt (including reductions relating to an interest tracking mechanism). Southwest Gas Corporation provides natural gas service to 1,866,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, and the impacts of stock market volatility. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED MARCH 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ TWELVE MONTHS ENDED MARCH 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, Results of Consolidated Operations Contribution to net income - gas operations $ Contribution to net income (loss) - construction services ) Net income $ Basic earnings per share $ Diluted earnings per share $ Average outstanding common shares Average shares outstanding (assuming dilution) Results of Natural Gas Operations Gas operating revenues $ Net cost of gas sold Operating margin Operations and maintenance expense Depreciation and amortization Taxes other than income taxes Operating income Other income (deductions) ) Net interest deductions Income before income taxes Income tax expense Contribution to net income - gas operations $ SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA MARCH 31, 2012 FINANCIAL STATISTICS Market value to book value per share at quarter end % Twelve months to date return on equity total company % gas segment % Common stock dividend yield at quarter end % Customer to employee ratio at quarter end (gas segment) 823 to 1 GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 8.95 % % Southern Nevada Northern Nevada Southern California Northern California South Lake Tahoe Paiute Pipeline Company (1) (1)Estimated amounts based on rate case settlement. SYSTEM THROUGHPUT BY CUSTOMER CLASS THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, (In dekatherms) Residential Small commercial Large commercial Industrial / Other Transportation Total system throughput HEATING DEGREE DAY COMPARISON Actual Ten-year average Heating degree days for prior periods have been recalculated using the current period customer mix.
